DETAILED ACTION
This office action is in response to the election of claims filed on 6/30/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
The election of claims filed on 6/30/2022 have been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1, 9, 12-15, 18-19, 22-26, 31, 39-40 and 45-46. Claims 39-40 and 45-46 have been withdrawn as Non-Elected claims. Claims 2-8, 10-11, 16-17, 20-21, 27-30, 32-38 and 41-44 are canceled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/12/2020, 3/29/2022 and 8/29/2022 are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 14, 15, 18, 19, 22, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tao (CN104387369).
With respect to Claim 1, Tao shows (Fig 1 and par 7) all aspects of the current invention including a compound of formula:

    PNG
    media_image1.png
    140
    236
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    112
    158
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    131
    89
    media_image3.png
    Greyscale





Wherein
R1, R2, R3, R4, and R5 are independently selected from hydrogen, deuterium, A1, Ar1 and D1
only one of R1, R2, R3, R4, and R5 is A1
at least one of R1, R2, R3, R4, and R5 is D1
A1 is independently selected from CN, 
LA is independently selected from substituted or unsubstituted arylene, and substituted or unsubstituted heteroarylene, wherein each instance of arylene and heteroarylene can be substituted with one or more substituents independently selected from deuterium, substituted or unsubstituted alkyl, substituted or unsubstituted aryl, and substituted or unsubstituted heteroaryl; two or more of these substituents taken together can form a ring system

    PNG
    media_image4.png
    133
    112
    media_image4.png
    Greyscale
D1 is independently selected from





RD is independently selected from hydrogen, deuterium, substituted or unsubstituted alkyl, substituted or unsubstituted alkoxy, substituted or unsubstituted amino, substituted or unsubstituted aryl, substituted or unsubstituted aryloxy, substituted or unsubstituted heteroaryl, substituted or unsubstituted heteroaryloxy, and silyl
LD is independently selected from single bond, substituted or unsubstituted arylene, and substituted or unsubstituted heteroarylene; wherein each instance of arylene and heteroarylene can be substituted with one or more substituents independently selected from deuterium, substituted or unsubstituted alkyl, substituted or unsubstituted aryl, and substituted or unsubstituted heteroaryl; two or more of these substituents taken together can form a ring system
each “*” represents a point of attachment to a carbon of the pyridinyl center
With respect to Claim 9, Tao shows (Fig 1 and par 7) wherein A1 is selected from CN -- LA -- *.

With respect to Claim 14, Tao shows (Fig 1 and par 7) wherein R3 is A1
With respect to Claim 15, Tao shows (Fig 1 and par 7) wherein when R3 is A1 at least one instance of R2 or R4 is not H OR four of R1, R2, R3, R4, and R5 are not H.
With respect to Claim 18, Tao shows (Fig 1 and par 7) wherein none of R1, R2, R3, R4, and R5 are H.

    PNG
    media_image4.png
    133
    112
    media_image4.png
    Greyscale
With respect to Claim 19, Tao shows (Fig 1 and par 7) wherein D1 is:






With respect to Claim 22, Tao shows (Fig 1 and par 7) wherein LD is a single bond.
With respect to Claim 23, Tao shows (Fig 1 and par 7) wherein LD is a substituted or unsubstituted arylene.







Claims 1, 13, 19, 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohm and Haas Electronic Materials Korea (RAHEMK 2013) (WO 2013/165192).
With respect to Claim 1, RAHEMK 2013 shows (Compound C-18) all aspects of the current invention including a compound of formula:

    PNG
    media_image3.png
    131
    89
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    112
    158
    media_image2.png
    Greyscale






Wherein
R1, R2, R3, R4, and R5 are independently selected from hydrogen, deuterium, A1, Ar1 and D1
only one of R1, R2, R3, R4, and R5 is A1
at least one of R1, R2, R3, R4, and R5 is D1
A1 is independently selected from the following:

    PNG
    media_image5.png
    81
    115
    media_image5.png
    Greyscale





RA is independently selected from hydrogen, deuterium, halogen, cyano, substituted or unsubstituted alkyl, substituted or unsubstituted alkoxy, substituted or unsubstituted aryl, substituted or unsubstituted aryloxy, substituted or unsubstituted heteroaryl, substituted or unsubstituted heteroaryloxy, and silyl;
LA is independently selected from substituted or unsubstituted arylene, and substituted or unsubstituted heteroarylene, wherein each instance of arylene and heteroarylene can be substituted with one or more substituents independently selected from deuterium, substituted or unsubstituted alkyl, substituted or unsubstituted aryl, and substituted or unsubstituted heteroaryl; two or more of these substituents taken together can form a ring system

    PNG
    media_image4.png
    133
    112
    media_image4.png
    Greyscale
D1 is independently selected from




RD is independently selected from hydrogen, deuterium, substituted or unsubstituted alkyl, substituted or unsubstituted alkoxy, substituted or unsubstituted amino, substituted or unsubstituted aryl, substituted or unsubstituted aryloxy, substituted or unsubstituted heteroaryl, substituted or unsubstituted heteroaryloxy, and silyl
LD is independently selected from single bond, substituted or unsubstituted arylene, and substituted or unsubstituted heteroarylene; wherein each instance of arylene and heteroarylene can be substituted with one or more substituents independently selected from deuterium, substituted or unsubstituted alkyl, substituted or unsubstituted aryl, and substituted or unsubstituted heteroaryl; two or more of these substituents taken together can form a ring system
each “*” represents a point of attachment to a carbon of the pyridinyl center
With respect to Claim 13, RAHEMK 2013 shows wherein R2 is A1 (Compound C-18).

    PNG
    media_image4.png
    133
    112
    media_image4.png
    Greyscale
With respect to Claim 19, RAHEMK 2013 shows (Compound C-18) wherein D1 is:





With respect to Claim 22, RAHEMK 2013 shows (Compound C-18) wherein LD is a single bond (par 33).
With respect to Claim 23, RAHEMK 2013 shows (Compound C-18) wherein LD is a substituted or unsubstituted arylene (par 33).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rohm and Haas Electronic Materials Korea (RAHEMK 2013) (WO 2013/165192) in view of Rohm and Haas Electronic Materials Korea (RAHEMK 2011) (WO 2011/071255).
With respect to Claim 12, RAHEMK 2013 shows most aspects of the present invention. However, RAHEMK 2013 does not show wherein R1 is A1. 
[AltContent: rect]
    PNG
    media_image6.png
    154
    139
    media_image6.png
    Greyscale
On the other hand, RAHEMK 2011 shows a compound of formula (compound #15):

    PNG
    media_image2.png
    112
    158
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: textbox (D1)]

[AltContent: rect]

[AltContent: arrow]
[AltContent: textbox (A1)]





Wherein
R1, R2, R3, R4, and R5 are independently selected from hydrogen, deuterium, A1, Ar1 and D1
only one of R1, R2, R3, R4, and R5 is A1
at least one of R1, R2, R3, R4, and R5 is D1

    PNG
    media_image7.png
    95
    112
    media_image7.png
    Greyscale
A1 is independently selected from 
 


RA is independently selected from hydrogen, deuterium, halogen, cyano, substituted or unsubstituted alkyl, substituted or unsubstituted alkoxy, substituted or unsubstituted aryl, substituted or unsubstituted aryloxy, substituted or unsubstituted heteroaryl, substituted or unsubstituted heteroaryloxy, and silyl;
LA is independently selected from substituted or unsubstituted arylene, and substituted or unsubstituted heteroarylene, wherein each instance of arylene and heteroarylene can be substituted with one or more substituents independently selected from deuterium, substituted or unsubstituted alkyl, substituted or unsubstituted aryl, and substituted or unsubstituted heteroaryl; two or more of these substituents taken together can form a ring system
D1 is independently selected from

    PNG
    media_image4.png
    133
    112
    media_image4.png
    Greyscale



RD is independently selected from hydrogen, deuterium, substituted or unsubstituted alkyl, substituted or unsubstituted alkoxy, substituted or unsubstituted amino, substituted or unsubstituted aryl, substituted or unsubstituted aryloxy, substituted or unsubstituted heteroaryl, substituted or unsubstituted heteroaryloxy, and silyl
LD is independently selected from single bond, substituted or unsubstituted arylene, and substituted or unsubstituted heteroarylene; wherein each instance of arylene and heteroarylene can be substituted with one or more substituents independently selected from deuterium, substituted or unsubstituted alkyl, substituted or unsubstituted aryl, and substituted or unsubstituted heteroaryl; two or more of these substituents taken together can form a ring system
each “*” represents a point of attachment to a carbon of the pyridinyl center
wherein R1 is A1
The present application has not demonstrated any technical effect resulting from the different substitution pattern. In the absence of any shown technical effect related to the use of one substitution pattern or the other, it would then be obvious to the skilled person to choose any obvious alternative. RAHEMK 2011 teaches doing so to provide a novel organic electroluminescent compound which exhibits good luminous efficiency and excellent life property compared to the existing host material to manufacture OLED devices having very superior operation life and consuming less power due to improved power efficiency (par 13).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein R1 is A1 is selected from one of the following in the device of RAHEMK 2013 to provide a novel organic electroluminescent compound which exhibits good luminous efficiency and excellent life property compared to the existing host material to manufacture OLED devices having very superior operation life and consuming less power due to improved power efficiency.
Claim Objections
Claims 24-26 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                  
/Q. B./
Examiner, Art Unit 2814

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814